Order filed May 24, 2012




                                                In The

                             Fourteenth Court of Appeals
                                            ____________

                                        NO. 14-12-00357-CV
                                          ____________

           SEECO, INC. AND SOUTHWESTERN ENERGY COMPANY, Appellants

                                                   V.

                                    K.T. ROCK, L.L.C., Appellee


                              On Appeal from the 127th District Court
                                      Harris County, Texas
                                Trial Court Cause No. 2009-69705


                                              ORDER

      The notice of appeal in this case was filed April 11, 2012. To date, the filing fee of $175.00 has
not been paid. No evidence that appellants are excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5. Therefore, the court issues the
following order.

      Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk of this court
on or before June 8, 2012. See Tex. R. App. P. 5. If appellants fail to timely pay the filing fee in
accordance with this order, the appeal will be dismissed.



                                         PER CURIAM